DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites “wherein the second exhaust gas passage is configured to guide a part of the exhaust gas such that the part of the exhaust gas is not recirculated toward the first exhaust gas passage”.  Examiner respectfully submits the limitations “not recirculated toward the first exhaust gas passage” is formed as a negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims”.   Examiner notes from paragraphs 0102 and 0109 in the specification that the second exhaust gas passage is directed to a second waste heat recovery boiler 443 and to a chemical absorption tank 48, however the specification does not provide a basis for limitations stating a part of the exhaust gas is not recirculated toward the first exhaust gas passage.  Claims 2,3 and 7-18 depend on claim 1 and hence are also rejected.
Amended claim 19 recites “guiding a part of the exhaust gas of the facility so as to bypass the cathode such that the part of the exhaust gas is not recirculated toward the first exhaust gas passage”.  Examiner respectfully submits the limitations “not recirculated toward the first exhaust gas passage” is formed as a negative limitation, and as noted in MPEP 2173.05(i) : “ Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims”.   Examiner notes from paragraphs 0102 and 0109 in the specification that the second exhaust gas passage is directed to a second waste heat recovery boiler 443 and to a chemical absorption tank 48, however the specification does not provide a basis for limitations stating a part of the exhaust gas is not recirculated toward the first exhaust gas passage.  Claims 20-30 depend on claim 19 and hence are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first exhaust gas passage" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claims 20-29 depend on claim 19 and hence are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,7, 12,18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berlowitz et al(2014/0260310).
Berlowitz et al in figure 4 teaches a carbon dioxide recovery system for collecting carbon dioxide from an exhaust gas generated in a facility including a combustion device(combustion zone 415), comprising a first exhaust gas passage(422) through which the exhaust gas containing carbon dioxide flows, a fuel cell(425) including an anode, a cathode disposed on the first exhaust gas passage so that the exhaust gas 
Berlowitz et al further teaches wherein a treatment flow rate of the exhaust gas during rated operation of the fuel cell is smaller than a total flow rate of the exhaust gas during rated operation of the facility.  Berlowitz et al further teaches wherein the facility is a gas turbine, and the cathode of the fuel cell is disposed downstream of the gas turbine and upstream of a first waste heat recovery boiler(450 in figure 4) for recovering exhaust heat of the gas turbine, wherein the second exhaust gas passage bypasses the cathode and is connected to a second waste heat recovery boiler(490) for recovering exhaust heat of the gas turbine, and wherein a part of the exhaust gas of the gas turbine is introduced to the second waste heat recovery boiler via the second exhaust gas passage at least during rate operation of the gas turbine.  Berlowitz et al further teaches a compressor(downstream of passage 449 in figure 4) for compressing at least .  
Claims 19,20,22,23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berlowitz et al(2014/0260310).
Berlowitz et al teaches a carbon dioxide recovery method for recovering carbon dioxide from an exhaust gas generated in a facility including a combustion device, comprising supplying the exhaust gas containing carbon dioxide to a cathode of a fuel cell(425 in figure 4), transferring a carbonate ion derived from carbon dioxide contained in the exhaust gas from the cathode to an anode of the fuel cell through an electrolyte of the fuel cell, and guiding a part of the exhaust gas(492 in figure 4) of the facility so as to bypass the cathode such that the part of the exhaust gas is not recirculated toward the first exhaust gas passage.   Examiner notes in figure 4 of Berlowitz et al the exhaust gas from the second exhaust gas stream 492 is recirculated to a compressor (402) and combined with an oxygen source (411) upstream of the compressor and combustion zone 415, wherein the part of the exhaust gas is not recirculated toward the first exhaust gas passage 422, the first exhaust gas passage located downstream of the compressor and the combustion zone.  

 Berlowitz et al further teaches wherein a treatment flow rate of the exhaust gas during rated operation of the fuel cell is smaller than a total flow rate of the exhaust gas  during rated operation of the facility.  Berlowitz et al further teaches keeping a first flow rate of the exhaust gas supplied to the cathode constant at a rated flow rate of the fuel cell in at least a partial load range of the facility, regardless of the magnitude of the load of the facility.  Berlowitz et al further teaches wherein the facility is a gas turbine, and wherein the carbon dioxide recovery method further comprises introducing a first exhaust gas discharged from the gas turbine and having passed through the cathode of the fuel cell to a first waste heat recovery boiler(450) to recover exhaust heat at the first waste heat recovery, and at least during rated operation of the gas turbine, introducing a second exhaust gas discharged from the gas turbine and bypassing the cathode to a second waste heat recovery boiler(490) to recover exhaust heat at the second waste heat recovery boiler.  Berlowitz et al further teaches wherein, in at least a partial load range of the facility where a total flow rate of the exhaust gas from the facility is less than a treatment flow rate of the exhaust gas during rated operation of the fuel cell, the exhaust gas is suppled to the fuel cell at a first flow rate that is equal to the total flow rate of the exhaust gas.
Allowable Subject Matter
Claims 3,8-11, 13-17 ,21,24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 and 30 are allowed.

Amended independent claim 4 includes limitations which were indicated as allowable subject matter in the previous office action.


Response to Arguments
Applicant's arguments filed 12-20-2021 have been fully considered but they are not persuasive.
Applicant argues the CO2 containing stream 492 in Berlowitz flows back into the “first exhaust gas passage” 422 via the compressor 402, the combustion zone 415 and the expander 406. Applicant further argues Berlowitz does not disclose or suggest an arrangement in which the second exhaust gas passage is configured to guide a part of the exhaust gas such that the part of the exhaust gas is not recirculated toward the first exhaust gas passage.  
Examiner respectfully submits that the amended limitations in claims 1 and 19 do not have basis in the original disclosure, as noted in the current 112 first paragraph rejections, therefore the noted amended limitations provide failure to comply with the written description requirement, and therefore the noted amended limitations are not given patentable weight with regards to prior art references.  Examiner furthermore notes that the current amended limitations still do not overcome the prior art reference Berlowitz, as noted in the above prior art rejections,  in figure 4 of Berlowitz et al the exhaust gas from the second exhaust gas stream 492 is recirculated to a compressor .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
January 4, 2022